IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RICHARD B. SANDOW, ESQ., JOHN P.         : No. 217 WAL 2017
CORCORAN, JR., ESQ., AND MICHAEL         :
A. CARR, ESQ. T/D/B/A JONES, GREGG,      :
CREEHAN, & GERACE, LLP,                  : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                  Respondents            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
RICHARD C. HVIZDAK,                      :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.